Title: James Madison to Nicholas P. Trist, 25 August 1834
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augt. 25. 1834—
                            
                        
                           
                        I have recd. yours of the 20th. and inclose a fair copy of so much of Mr. Jefferson’s letter to me as relates
                            to the resolutions of 98-99. The letter is dated Augt. 23d. not 28th but is so identical with the printed letter to Mr. W.
                            C. Nicholas as to prove that one of the dates is erroneous. I return the letter of Mr. W. C. N. which I found in the
                            letter of Mr. J. I find no letter from Mr. J. to me dated Nov. 26. 1799.
                        The letter from Mr. Monroe to Mr. J—of which you enclosed an extract, is important. I have one from Mr M. on
                            the same occasion, more in detail, and not less emphatic, in its antinullifying language. You may look at it when on your
                            promised visit; when also we will examine the file of my correspondence with Colo. J. Taylor, which is not of much extent.
                            In his printed argument on the Carriage Tax, he is explicit as to the judicial supremacy of the U. S., tho a Champion
                            afterwards against it. Will there not be some awkwardness in a request from me to Mr. G. on the subject of Mr. J’s letter
                            to Mr. M? Why, he may say, is not the request addressed to the owner of the Files of Mr J. rather than to me; and will he
                            not infer that the files do not now contain the original. The paper in the hand writing of Mr J—might admit a referance
                            to it in terms accounting for a desire to possess a full and fair Copy, which, it must be presumed Mr. G. would not refuse
                            to a legitimate application—All this, may be taken into consideration when we meet.
                        Have you seen the journal of the House of Delegates in 1798, 99. The closing scene of the resolutions
                            contains a vote of the Minority, espressly denying the right of a State to declare, protest, &c. &c. and
                            crushing the assertion that the right was denyed by no one with the inference that the resolutions must have intended to
                            claim [for] a State a Nullifying interposition.
                        The paper inclosed in yours has been disposed of as you suggested. We look with pleasure to the visit which
                            your letter promises—in the mean time accept, & communicate the affectionate & joint salutations of Mrs. M
                            & myself.
                        
                        
                            
                                James Madison
                            
                        
                    